Citation Nr: 0402227	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to a rating in excess of 20 percent for the 
service connected gouty arthritis with degenerative joint 
disease of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
2001.

This appeal arises from a December 2001 rating decision of 
the St. Louis, Missouri Regional Office (RO).  The veteran's 
claim is currently being handled by the Muskogee RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
treatment records from Reynolds Army 
Hospital.  In addition, the veteran 
should be requested to provide all 
relevant information regarding time lost 
from work and time spent hospitalized as 
a result of his service connected gouty 
arthritis.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and 
respiratory examinations.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations and all necessary testing 
should be accomplished to include 
pulmonary function testing.  The 
respiratory examiner should render a 
diagnosis for all chronic respiratory 
disability, if any.  If a diagnosis of a 
chronic respiratory disability is made, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that a chronic respiratory disability 
is related to the veteran's military 
service.  Complete reasons and bases for 
the requested medical opinion must be 
provided as part of the report of 
examination.  With regard to the 
evaluation of gouty arthritis, the 
orthopedic examiner should indicate 
whether there is evidence of weight loss 
and anemia productive of severe 
impairment of health; or severely 
incapacitating exacerbations occurring 
four or more times a year or a lesser 
number over prolonged periods; or whether 
there is evidence of symptom combinations 
productive of definite impairment of 
health objectively supported by 
examination findings or incapacitating 
exacerbations occurring three or more 
times a year.  Each of the above rating 
criteria must be addressed by the 
examiner in the report of examination.  

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include 
consideration of the provisions of 
§ 3.321 and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




